Title: Joseph Delaplaine to Thomas Jefferson, 20 November 1816
From: Delaplaine, Joseph
To: Jefferson, Thomas


          
            Dear sir,
            Philada November 20th 1816
          
          I have this moment had the honour of receiving your obliging favour of the 11 instant dated at Poplar Forrest.
          I am much gratified to find you take so much interest in my work. No work that has ever been published in America, has been so much reviewed & criticised upon, so much censured & praised as the Repository.
          The Aurora & every other Newspaper in this City, and in different parts of America praise it highly, except The Baltimore Patriot, which, if I can judge correctly, suppose, very wrongly, that the Repository leans a little towards Federalism. This is false, & until this paper was put in possession of the
			 truth on this subject, it should not have attempted to injure the only National work now publishing in this Country. However, I shall have an opportunity to convince that paper & the public
			 at
			 large, that my work is n impartial & national throughout. I have now expended all my fortune in it, & it will keep me poor for a very long time.
          Your life is preparing for the Repository. It is possible, dear sir, that I may have occasion to trouble you for a few more facts. I shall soon know.
          I presume the life of the President will not be given till the 3d half volume is ready.—In that I hope also to give the Lives of Dr Franklin—Hopkinson &c &c—
          
            I am Dr sir with unfeigned regard & respect Your obed: & most huml st
          
          Joseph Delaplaine
        